                Case 2:21-mj-00014-DAO Document 1-3 Filed 01/13/21 PageID.21 Page 1 of 2
AO 442 (Rev. 01/09) Arrest Warrant



                                           UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of Columbia


                      United States of America
                                 v.                                 )
                                                                    )
                                                                            Case No. 21-mj-50
                                                                    )
                                                                    )
                      JOHN EARLE SULLIVAN                           )
                               Defendant


                                                       ARREST WARRANT
To:       Any authorized law enforcement officer


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)       John Sullivan
                                   ---'---"'----'-=="--------------------------------
who is accused of an offense or violation based on the following document filed with the court:

•     Indictment           0    Superseding Indictment      0 Infmmation        •   Superseding Information               IY'f' Complaint
0 Probation Violation Petition               0 Supervised Release Violation Petition       0 Violation Notice             O Order of the Court

This offense is briefly described as follows:
    Violations of 18 U.S.C. 1752(a), 18 U.S.C. §§ 231(a)(3) & 2 and 40 U.S.C. 5104(e)(2) .




                                                                                       .Ji/. .            Robin M. Meriweather
                                                                               '1,1 ~ -,7w.,.,,p,.__ 2021.01.13 18:24:23 -05'00'
Date:     01/13/2021
                                                                                            Issuing officer's signature


City and state:          Washington D.C.                           Robin M. Meriweather U.S. Magistrate Judge
                                                                                                 Printed name and title


                                                                  Return

          This warrant was received on (date)        -------
                                                                        , and the person was an-ested on (date)
at (city and state)


Date:
                                                                                           Arresting officer's signature



                                                                                                 Printed name and title
                Case 2:21-mj-00014-DAO Document 1-3 Filed 01/13/21 PageID.22 Page 2 of 2
AO 442 (Rev. 01/09) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for Iaw-enfol'cement use only
                      and thel'efol'e should not be filed in court with the executed warrant unless under seal.

                                                             (Not for Public Disclosure)

Name of defendant/offender: -John
                              - -Earle
                                  ---   Sullivan
                                          -=-----------------------------
Known aliases:
Last known residence:      213 W Civic Center Apt. 169, Sandy, UT
Prior addresses to which defendant/offender may still have ties:                 1235 Wilmington Ave, #411, Salt Lake City, UT


Last known employment:                  Proof Point
Last known telephone numbers:                 _8_0_1_-9_4_6_-2_3_3_8_,_,_8_0_1-_3_8_6-_1_0_4_9_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
Place of birth:          United
                         - - -States
                                ------------------------------
Date of birth:            07/18/1994
                                 ----------------------------


Social Security number:                XXX-XX-XXXX

Height:          6'00"                                                          Weight:        180
Sex:      MALE                                                                  Race:         Black/African American
Hair:     Black                                                                 Eyes:         Brown
          - --------------------
Sc ars, tattoos, other distinguishing marks:




Histmy of violence, weapons, drug use:                Weapons violation; disorderly conduct; assault with a firearm; criminal mischief


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:           J9EJVPJWF
Complete description of auto:                 __ Mercedes-Benz CLA (white), license plate nurr1b.:ec.r_N_9-"9-'-8P:___ _ _ _ _ _ _ _ __

                                                reoera11:::1ureau ot 1nvest1gat10n, b4Lb VVAmella t:.arnart unve, :::;an Lal<e v1ty, u I ts4110
Investigative agency and address:


Name and telephone nnmbers (office and cell) of pretrial services or probation officer (if applicable):




Date of last contact with pretrial services or probation officer (if applicable):
